                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

RASON HORTON,

      Plaintiff,                                    Case No. 16-cv-12715
                                                    Hon. Matthew F. Leitman
v.

PAMELA GREENE,

     Defendant.
__________________________________________________________________/

                   ORDER (1) CONDITIONALLY APPOINTING
                      COUNSEL AND (2) STAYING CASE

      Plaintiff Rason Horton is a state prisoner currently confined at the Carson City

Correctional Facility in Carson City, Michigan. Horton, proceeding pro se, brings

this action under 42 U.S.C. §1983 against Defendant Pamela Greene. All dispositive

motions have been filed and decided. Only one claim remains: Horton’s First

Amendment retaliation claim based on Horton’s oral grievances to Greene’s

supervisors on August 29, 2014, and September 1, 2014. (See Order, ECF #60 at Pg.

ID 494.)

      Unlike criminal cases, there is no constitutional or statutory right to the

appointment of counsel in civil cases. See Lavado v. Keohane, 992 F.2d 601, 605-

606 (6th Cir. 1993). However, this district has a procedure in which cases are

referred to a Pro Bono Committee that requests members of the bar to assist in


                                          1
appropriate cases. This Court believes Horton would benefit from the assistance of

appointed pro bono counsel to try this case.

      Accordingly, this case is referred to the Pro Bono Committee. Horton is

conditionally granted appointment of counsel provided that the committee is

successful in enlisting pro bono counsel. If the committee is unsuccessful, counsel

will not be appointed and Horton will proceed pro se or retain counsel at his own

expense.

      In the interim, and until such time as the Pro Bono committee either appoints

counsel or determines that counsel cannot be appointed, this case is STAYED.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: June 5, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 5, 2019, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         2
